DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as filed on 3/5/2020.

Election/Restrictions
Applicant's election with traverse of a polyimide of formula IB formed from 6FDA, 6BF and N-alkyldialkylmaleimide, and of Irgacure 369, CPTX and DPEH3MP as photoradical generator, photosensitizer, and crosslinking agent, respectively, in the reply filed on 5/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because a burden exists, as established in paragraphs 3-4 of the requirement mailed 5/4/22. The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The elected species, as set forth in the paragraph above, is free of prior art. Therefore, examination was extended to non-elected species that falls within the scope of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (last five lines) and claim 10 (last five lines of “(a)”) require that one or more of the hydrogens of (CH2) is replaced (with one of several groups recited in a Markush group). It is not clear whether “one or more hydrogens of (CH2)” recited in claims 1 and 10 necessarily refers to a hydrogen on the (CH2)n linkage connecting the reactive end group to the polymer chain, or, whether “one or more hydrogens of (CH2)” could refer to some other hydrogen on a different CH2 group (e.g., a group within a diamine or dianhydride unit) within the polymer backbone. Because it is not clear which hydrogen(s) are required to be replaced, the scope of the claim is unclear. 
It is further unclear whether the (CH2)n groups in the specific structures recited in several of the dependent claims (see, e.g., the structures named in claim 7 or the structures drawn in claim 6) are required to be modified to replace a hydrogen on a CH2 group as required by claim 1 or claim 10, or, whether the dependent claims fail to further limit claim 1 or claim 10. For example, if Applicant intended the “one or more hydrogens” recited in claim 1 to refer to the hydrogens on the (CH2)n linkage which connects the reactive end group to the polymer chain, and further intended dependent claim 6 to have an endcap derived from one of the recited compounds exactly as shown, then claim 6 would fail to properly further limit claim 1. Therefore, when amending claim 1 and claim 10 to comply with 35 USC 112(b) (i.e., by clarifying what is being referred to by “one or more hydrogens of (CH2)”), Applicant is advised to further ensure that, upon amendment, the dependent claims comply with 35 USC 112(d) (i.e., by ensuring that the dependent claims properly further limit claim 1 and claim 10). 
Claims 2-19 are rejected for the same reasons set forth above due to their dependence from claim 1 or claim 10. In particular, the dependent claims which recite specific monomer compounds are indefinite because it is unclear which, if any, of the CH2 group hydrogens within the recited compounds must be replaced, as required by the independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2002/0093077) in view of Mizori et al (US 2011/0130485).
As to claims 1-3 and 8, Jung discloses a polyamic acid represented by the following formula (6), wherein each of at least one terminal terminates with a reactive endcapping monomer: 

    PNG
    media_image1.png
    171
    383
    media_image1.png
    Greyscale
[0023]. 
Jung teaches that X is a tetravalent group [0025] and Y can be a divalent aliphatic group [0026, 0060]. Jung further teaches that “n” is greater than or equal to 1 [0027], which encompasses the presently claimed range of at least 50 (for “m”). It would have been obvious to the person having ordinary skill in the art to have prepared Jung’s polyamic acid having any number of repeating units within Jung’s range of at least one in order to achieve the desired molecular weight, including a number of repeating units within the presently claimed range of at least 50 (and within the presently recited Mw range of at least 5000 recited in claim 8). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
Jung teaches three preferred examples of reactive end capping monomers, including DMMA: 

    PNG
    media_image2.png
    144
    135
    media_image2.png
    Greyscale
[0073].
Jung further teaches six preferred tetravalent organic “X” group formulas, including an X derived from 6FDA (as recited in claim 3) (see [0056], fifth structure). 
While Jung teaches that “Y” can be an aliphatic diamine, Jung fails to specifically name an aliphatic diamine. Therefore, Jung fails to specifically teach a diamine which contains a (CH2)n structure as presently recited. 
The person having ordinary skill in the art would have recognized that an alkylene “(CH2)n“ structure is a simple and common aliphatic structure. If evidence is needed that one would have understood Jung’s disclosure of an aliphatic diamine to include an alkylene diamine as presently recited, Mizori is provided. Mizori discloses polyimides terminated with maleimide end groups [0009], wherein a first synthetic step is the condensation of dianhydride and diamine [0136]. Mizori teaches a wide variety of aliphatic and aromatic diamines, including alkylene diamines containing a (CH2)n structure [0137] (e.g., 1,10-diaminodecane; 1,12-diaminododecane; 1,2-diamino-2-methylpropane; 1,2-diaminocyclohexane; 1,2-diaminopropane; 1,3-diaminopropane; 1,4-diaminobutane; 1,5-diaminopentane; 1,7-diaminoheptane; 1,8-diaminooctane; 1,9-diaminononane). When forming polyamic acid (polyimide precursor) from an aliphatic diamine, as disclosed by Jung, it would have been obvious to the person having ordinary skill in the art to have utilized any aliphatic diamines known in the art for reaction with dianhydrides to form polyimide structures, including any of the aforementioned aliphatic diamines named by Mizori. 
A polyamic acid represented by Jung’s formula (6), wherein each of at least one terminal terminates with DMMA, and wherein X is derived from 6FDA and Y is derived from an aliphatic diamine such as 1,2-diaminopropane or 1,3-diaminopropane, as suggested by modified Jung, has a structure according to instant formula IA wherein R1 and R2 are methyl. For example, in the case wherein the diamine utilized is 1,2-diaminopropane, the resulting polyamic acid has a structure according to instant IA wherein “n” is 2, and a hydrogen of (CH2) is replaced with a methyl group. 
As to claims 5 and 6, modified Jung fails to specifically teach the presently recited endcapping compound. However, case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. A polymer as presently recited (i.e., formed from reaction of anhydride terminal groups with an endcapping compound of instant formula II) can have the same structure as a polymer according to modified Jung (i.e., formed from reaction of the amine terminal groups with DMMA). Therefore, modified Jung suggests a polymer according to instant claims 5 and 6, notwithstanding any difference in the method by which the product of modified Jung is made. (For example, an endcap formed from reaction of a terminal diaminopropane group with DMMA, as suggested by modified Jung, has the same structure as an endcap formed from reaction of a terminal anhydride group with either the fourth end cap recited in claim 6 (wherein one hydrogen is replaced with methyl) or the final endcap recited in claim 6. 
As to claim 9, Jung discloses the presently recited solvents in [0091].

Claim(s) 10, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2002/0093077) in view of Mizori et al (US 2011/0130485) and further in view of Takemura et al (US 2017/0298186).
The rejection of claims 1-3, 5, 6, 8 and 9 over Jung and Mizori are incorporated here by reference. 
As to claims 10, 11, 13 and 15-18, modified Jung suggests a polyamic acid according to claims 1, 3 and 5, as set forth above.
Jung discloses a photosensitive polyimide precursor composition (title), and teaches that crosslinkages are formed between C-C double bonds of the reactive end capping monomers in a radical reaction [0072]. However, Jung fails to specifically teach including photoradical generator.
Like Jung, Takemura discloses a photosensitive resin composition comprising a polyimide precursor polymer [0001], including polyimide precursor polymers having a polymerizable unsaturated bonding group. Takemura teaches combining the polymer with a photoradical initiator, such that radical polymerization progresses by generated radicals [0036]. Examples of such initiators are named in [0157], many of which correspond to photoradical generators recited in instant claims 15 and 16. Additionally, Takemura names 2-isopropylthioxanthone [0157], which corresponds to a photosensitizer as recited in claims 17 and 18. Takemura teaches that the compounds can be used in combination of two or more kinds [0157]. It would have been obvious to the person having ordinary skill in the art, therefore, to have added any of the photoradical initiators named by Takemura, including e.g., benzophonene and 2-isopropylthioxanthone, to the composition of modified Jung, in order to enable curing of Jung’s reactive end caps by UV curing. 

Claim(s) 10, 11, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2002/0093077) in view of Mizori et al (US 2011/0130485) and further in view of Hatakeyama et al (JP 2005089659; included machine translation cited herein).
The rejection of claims 1-3, 5, 6, 8 and 9 over Jung and Mizori are incorporated here by reference. 
As to claims 10, 11, 13 and 15-18, modified Jung suggests a polyamic acid according to claims 1, 3 and 5, as set forth above.
Jung discloses that crosslinkages are formed between C-C double bonds of the reactive end capping monomers in a radical reaction [0072]. However, Jung fails to specifically teach including photoradical generator and crosslinking agent.
Hatakeyama discloses a composition comprising a bismaleimide, suitable for forming insulating layers and protective films in electronic components such as printed wiring boards (p 1). Hatekayama discloses including a photoinitiator which accelerates curing of the resin by light (p 4), and names several examples of compounds recited in instant claims 15-18 (e.g., benzophenone and 2-chlorothioxanthone). It would have been obvious to the person having ordinary skill in the art to have combined the radically curable polyamic acid of modified Jung with any of the photoinitiator(s) named by Hatakeyama (e.g., benzophenone and/or 2-chlorothioxanthone) in order to accelerating curing of Jung’s composition by light. 
Hatakeyama further teaches including a photopolymerizable compound, which improves the photocurability of the resin composition, and teaches that acrylate monomers impart appropriate flexibility and improve handleability of the composition (p 4). Hatakeyama exemplifies including isocyanuric acid ethylene dioxide modified triacrylate (M-315) (p 7), which has a structure according to claim 19. It would have been obvious to the person having ordinary skill in the art to have combined the radically curable polyamic acid of modified Jung with any of the photopolymerizable compounds named by Hatakeyama, including M-315, in order to improve photocurability and/or flexibility of the composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/809566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 1-4, a polyimide according to instant IB is recited in claim 2 of ‘566 (see formula IA). The dianhydrides and diamines recited in instant claims 2-4 are in copending claims 3-4.
As to claims 5 and 6, see copending claims 5 and 6. 
The recitations of instant claims 7 and 8 are in copending claims 13 and 11. 
The recitations of instant claim 9 are in copending claim 12. 
As to claims 10-14, copending claim 1 further recites a photoradical generator. 
The recitations of instant claims 15-16 are in copending claims 14-15. The recitations of instant claims 17-19 are in copending claims 17-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Art
Claims 4, 7, 12 and 14 are not in condition for allowance in view of the rejection above under 35 USC 112(b) and ODP rejection over 16/809566, however, the claims are free of prior art. The examiner is unaware of prior art which discloses or suggests a polyamic acid or polyimide as presently recited wherein the structure of the group linking the maleic endcapping moiety to the polymer backbone is -(CH2)n-, as presently recited, while the diamine-derived groups within the polymer backbone have a differing (i.e., not –(CH2)n-) structure (e.g., as recited in claim 4). 
The following references are considered pertinent to Applicant’s disclosure:
Malik et al (US 2015/0219990):
Malik discloses a polyimide having a structure:

    PNG
    media_image3.png
    150
    416
    media_image3.png
    Greyscale
[0101].
Malik teaches reaction of the terminal anhydride groups with a compound having a first functional group reactive with the anhydride, and at least one second functional group [0111], and names examples of such compounds, including: 

    PNG
    media_image4.png
    114
    422
    media_image4.png
    Greyscale
[0112].
The reaction of the amine compound shown above with the anhydride-terminated polyimide disclosed by Malik results in a polyimide having a structure substantially according to instant IB, wherein instant “n” is 2, and wherein R1 and R2 taken together with the carbon atoms to which they are attached form a 6 membered monocyclic ring. However, the ring is substituted with a group which is not listed among the presently recited Markush group of optional substituents (i.e., in view of the unsaturation and ester groups, the substituent is not alkyl or alkoxy), and therefore, Malik does not disclose or suggest a polyamic acid or polyimide according to the present claims. 

Mizori et al (US 2011/0130485) discloses an imide-extended bismaleimide having the structure below, wherein R2 can be methyl [0009]:

    PNG
    media_image5.png
    118
    517
    media_image5.png
    Greyscale

formed by condensation of dianhydride and diamine [0007, 0136]. Mizori teaches a wide variety of aliphatic and aromatic diamines, including alkylene diamines containing a (CH2)n structure [0137] (e.g., 1,10-diaminodecane; 1,12-diaminododecane; 1,2-diamino-2-methylpropane; 1,2-diaminocyclohexane; 1,2-diaminopropane; 1,3-diaminopropane; 1,4-diaminobutane; 1,5-diaminopentane; 1,7-diaminoheptane; 1,8-diaminooctane; 1,9-diaminononane). Mizori further teaches a wide variety of dianhydrides, including 6FDA [0140]. However, Mizori teaches that “n” in the formula copied above is between 1 and about 10 [0030]. Mizori fails to teach a higher molecular weight bismaleimide as required by the present claims, wherein n (corresponding to instant “m”) is at least 50. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766